Registration No. 333- As filed with the Securities and Exchange Commission on April 29 , 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ING LIFE INSURANCE AND ANNUITY COMPANY (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 6311 (Primary Standard Industrial Classification Code Number) 71-0294708 (I.R.S. Employer Identification Number) One Orange Way Windsor, Connecticut 06095-4774 1-800-262-3862 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) John S. (Scott) Kreighbaum, Esq. ING 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3404 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered to this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated filer þ (Do not check if a smaller reporting company) Smaller reporting company ¨ Pursuant to Rule 429 under the Securities Act of 1933, the prospectus referenced herein also relates to Registration Statement Nos. 333-162140 and 333-164981, as last amended and filed with the United States Securities and Exchange Commission (SEC) on April 7, 2010. Calculation of Registration Fee Title of Each Class of Securities to be Amount to be Registered Proposed Maximum Proposed Maximum Amount of Registration Registered Offering Price Per Unit Aggregate Offering Price Fee Interests in Single * * $250,000,000** $17,825.00 Premium Deferred Modified Guaranteed Annuity Contracts * The proposed maximum aggregate offering price is estimated solely for the purpose of determining the registration fee. The amount to be registered and the proposed maximum offering price per unit are not applicable as these securities are not issued in predetermined amounts or units. ** Pursuant to Rule 429 under the 1933 Act, unsold securities previously registered under Registration Statement Nos. 333-162140 and 333-164981 are also being carried forward to this Registration Statement. PART I INFORMATION REQUIRED IN THE PROSPECTUS Part I of Post-Effective Amendment No. 1 to the Registration Statement on Form S-1 (File No. 333-164981), as filed with the United States Securities and Exchange Commission (SEC) on April 7, 2010 is incorporated herein by reference and made a part of this Registration Statement. PART II INFORMATION NOT REQUIRED IN PROSPECTUS Item 13. Other Expenses of Issuance and Distribution Not Applicable. Item 14. Indemnification of Directors and Officers Section 33-779 of the Connecticut General Statutes (CGS) provides that a corporation may provide indemnification of or advance expenses to a director, officer, employee or agent only as permitted by Sections 33- 770 to 33-778, inclusive, of the CGS. Reference is hereby made to Section 33-771(e) of the CGS regarding indemnification of directors and Section 33-776(d) of CGS regarding indemnification of officers, employees and agents of Connecticut corporations. These statutes provide in general that Connecticut corporations incorporated prior to January 1, 1997 shall, except to the extent that their certificate of incorporation expressly provides otherwise, indemnify their directors, officers, employees and agents against liability (defined as the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses incurred with respect to a proceeding) when (1) a determination is made pursuant to Section 33-775 that the party seeking indemnification has met the standard of conduct set forth in Section 33-771 or (2) a court has determined that indemnification is appropriate pursuant to Section 33-774. Under Section 33-775, the determination of and the authorization for indemnification are made (a) by two or more disinterested directors, as defined in Section 33-770(3); (b) by special legal counsel; (c) by the shareholders; or (d) in the case of indemnification of an officer, agent or employee of the corporation, by the general counsel of the corporation or such other officer(s) as the board of directors may specify. Also, Section 33-772 with Section 33-776 provide that a corporation shall indemnify an individual who was wholly successful on the merits or otherwise against reasonable expenses incurred by him in connection with a proceeding to which he was a party because he is or was a director, officer, employee, or agent of the corporation. Pursuant to Section 33-771(d), in the case of a proceeding by or in the right of the corporation or with respect to conduct for which the director, officer, agent or employee was adjudged liable on the basis that he received a financial benefit to which he was not entitled, indemnification is limited to reasonable expenses incurred in connection with the proceeding against the corporation to which the individual was named a party. A corporation may procure indemnification insurance on behalf of an individual who is or was a director of the corporation. Consistent with the laws of the State of Connecticut, ING America Insurance Holdings, Inc. maintains Professional Liability and fidelity bond insurance policies issued by an international insurer. The policies cover ING America Insurance Holdings, Inc. and any company in which ING America Insurance Holdings, Inc. has a controlling financial interest of 50% or more. These policies include the principal underwriter, as well as the depositor and any/all assets under the care, custody and control of ING America Insurance Holdings, Inc. and/or its subsidiaries. The policies provide for the following types of coverage: errors and omissions/professional liability, employment practices liability, and fidelity/crime. Item 15. Recent Sales of Unregistered Securities Not Applicable. Item 16. Exhibits and Financial Statement Schedules (a) Exhibits: (1)(i) Distribution Agreement between ING Life Insurance and Annuity Company on behalf of Variable Annuity Account B and Directed Services, LLC, dated December 2, 2009 · Incorporated herein by reference to Pre-Effective Amendment Registration Statement on Form S-1 for ING Life Insurance and Annuity Company as filed with the Securities and Exchange Commission on December 31, 2009 (File No. 333-162140). (3)(i) Restated Certificate of Incorporation (amended and restated as of October 1, 2007) of ING Life Insurance and Annuity Company ·
